DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites method step limitations for “extracting a density function of the noise signal: extracting an attribute of the density function; and producing a unidirectional density function signal level as a function of the attribute” at lines 4-7.  Claim 1 recites these steps a second time at lines 10-14.  However, the claim does not make it clear that the density function, attribute and unidirectional density function signal level in lines 10-14 are different from the elements with the same name in lines 4-7, although the claim suggests that they are at lines 10 and 11 where it is specified that the second extracting the density function is done after the unidirectional density function signal level is stored.  Additionally, the specification suggests that the second time these functions and values are determined, that they are different than those determined initially (Fig. 11, pars. 65-71).
Line 10 of claim 1, recites “the density function”, which seems to refer to the original density function recited at line 4 of claim 1.  However, since this appears to be a different density function, it does not have antecedent basis with the initially recited “density function” recited at line 4 of claim 1 and should be amended to clearly differentiate it from the first recited density function, for example, by reciting a extracting a second density function.  The claim limitations for extracting an attribute and producing a unidirectional density function signal level a second time should similarly be amended to clearly show that they are different from those initially recited in lines 4-7.  Additionally at lines 13 and 14, the recitation “of the attribute”, should be amended correspondingly to clearly show that the claim is referring the second extracted attribute.  Claim 2 should be amended to clearly show that whether “the density function” refers to the first, second or both extracted density functions.
Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2013/0343443 to Briancon et al. teaches noise classification and mitigation.
US Patent Application Publication 2012/0314821 to Kirby et al. teaches automatic gain control for satellite positioning receivers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864